In the conclusions of fact filed by the trial court, and adopted by this court in our opinion rendered May 21, 1898, appears the recitation that, "On March 17, 1890, M.T. Nix conveyed to R.F. Nix an undivided 200 acres interest of the said Killough survey; and there is nothing in the record to show that the said 200 acres so conveyed to R.F. Nix had ever been divested out of him, but the title to the land appears to be still outstanding in the said R.F. Nix."
These conclusions, so far as they state that "there is nothing in the record to show that the 200 acres so conveyed to R.F. Nix has ever been divested out of him, but the title to the land appears to be still outstanding in the said R.F. Nix," are not fairly borne out by the record. The only evidence offered in reference to this matter was the deed from M.T. Nix to R.F. Nix. The appellant did not show that this title never vested in the common source, nor did he connect himself with it. This deed to R.F. Nix conveyed an undivided interest of 200 acres, describing the same by metes and bounds, but the field notes described the entire Killough survey. It did include the land in dispute. The statement in the opinion that there was no conflict shown between the land conveyed to R.F. Nix and the land embraced in the suit, is error.
The conclusions of fact will be corrected as herein indicated; and appellant's motion for rehearing is overruled.
Overruled.